TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN














TEXAS COURT OF APPEALS, THIRD
DISTRICT, AT AUSTIN
 
 




NO.  03-12-00487-CV




 
 
In re Mark T.
Zuniga
 
 
J. M. and A. G., Appellants
 
v.
 
Texas Department of Family and Protective Services,
Appellee
 
 
 




FROM THE 207th
  District Court OF Hays COUNTY, 
NO. 2011-1242,
  The Honorable William Henry, JUDGE
  PRESIDING




 
 
 



                                            O
  R D E R   T O   S H O W  
  C A U S E
 
PER CURIAM
                        This is a contempt
  proceeding ancillary to the appeal of J. M. and A. G. 
  The subject of this proceeding is Mark T. Zuniga, appellee’s attorney.
                        On November 26, 2012, counsel
  for appellee filed a motion for extension of time to file appellee’s
  brief.  On November 27, 2012, we
  ordered counsel to file appellee’s brief no later
  than December 17, 2012.  To date,
  appellee’s brief has not been filed. 
                        Therefore, it is
  hereby ordered that Mark T. Zuniga
  shall appear in person before this Court on Wednesday, January 16, 2013, at 1:30
  p.m., in the Third Court of Appeals courtroom, located on the first floor of
  the Price Daniel, Sr. Building, 209 West 14th Street, in Austin, Travis
  County, Texas, to show cause why he should not be held in contempt and have
  sanctions imposed for his failure to obey our November 27, 2012 order.  This order to show cause will be withdrawn
  and Mr. Zuniga will be relieved of his obligation to appear before this Court
  as ordered above if the Clerk of this Court receives appellee’s brief before January
  16, 2013.
It is ordered on January 3, 2013
 
Before
  Justices Puryear, Pemberton and Rose